Citation Nr: 1223080
Decision Date: 07/03/12	Archive Date: 09/11/12

Citation Nr: 1223080	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-15 104A	)	DATE JUL 03 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased rating for post traumatic stress disorder (PTSD), currently rated as 50 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  The Veteran had service in Vietnam for which he was awarded the Combat Infantryman Badge (CIB).  

These matters come before the Board of Veterans' Appeals (Board) from June 2008 and May 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective February 27, 2008.  At the same time, the RO denied service connection for bilateral hearing loss and tinnitus.  

In June 2008, the Veteran filed a Notice of Disagreement (NOD) with all of the issues.  

An April 2009 rating decision increased the rating assigned for PTSD to 50 percent disabling, effective February 27, 2008. 

An April 2009 statement of the case continued to rate the Veteran's PTSD as 50 percent disabling, and deny service connection for bilateral hearing loss and tinnitus.  

On his May 2009 Form 9, the Veteran specifically limited his appeal to service connection for hearing loss and tinnitus.  Thus, the denial of an increased initial rating for PTSD became final.  Thereafter, in February 2010 the Veteran sought an increase for PTSD, which was denied in a May 2010 rating decision.  The Veteran initiated an appeal as to that determination.

In November 2010, the Veteran filed a claim for service connection for idiopathic peripheral neuropathy of both feet secondary to Agent Orange exposure.   A review of the Virtual VA paperless claims processing system reveals that the RO adjudicated this claim in an April 2012 rating decision.  

The Board notes that there are no additional pertinent records regarding the Veteran's current claims on appeal in Virtual VA.  

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran did not have a hearing loss disability for VA purposes on separation from service, and a probative medical opinion fails to link his current bilateral hearing loss to service.

2.  Resolving all reasonable doubt on behalf of the Veteran, the Board finds that the evidence supports a finding that tinnitus had its onset in service and has continued thereafter.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In regards to the bilateral hearing loss disability, in a May 2008 pre-adjudication letter, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service treatment records have been obtained.  The Veteran had not identified any VA or private treatment regarding his bilateral hearing loss disability.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been provided an adequate VA examination.  In sum, the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 



II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

A.  Bilateral Hearing Loss

The Veteran contends that he experienced acoustic trauma in Vietnam from artillery fire, grenade explosions, and small arms fire.  See April 2008 VA examination report.  In a February 2009 statement, reported that he had civilian noise exposure, which may have exacerbated the severity of his hearing loss, but he maintained that it was not the original source of trauma or hearing loss.   

The Veteran's DD Form-214 reflects service in Vietnam and his military occupational specialty (MOS) was motor light weapons infantryman.  A correction to his DD From-214 reflects that he was awarded the Combat Infantryman Badge.  

In light of the above evidence, the Board finds that the Veteran's own statements, consistent with the STRs and service department records, credibly and competently demonstrate exposure to noise during service.  Therefore, his exposure to substantial noise trauma in service is not in dispute.  38 U.S.C.A. § 1154 (a).

Service treatment records, including September 1965, February 1966, and October 1968 Reports of Medical History and audiometries are negative for complaints of hearing loss.  On October 1968 separation Report of Medical History, the Veteran specifically checked "NO" when asked if he had ear, nose, or throat trouble, or hearing loss.  Upon entrance examination, dated in September 1966, the Veteran's decibel loss in the both ears was 0 at 500, 0 at 1000, 0 at 2000, 0 at 3000, and 0 at 4000 Hertz.  Upon separation examination, dated in October 1968, the Veteran's decibel loss in the right ear was 0 at 500, 0 at 1000, 5 at 2000, not reported at 3000, and 0 at 4000 Hertz.  Decibel loss in the left ear was 5 at 500, 0 at 1000, 0 at 2000, not reported at 3000, and 5 at 4000 Hertz.

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The first post-service evidence of record reflecting the Veteran's report of experiencing hearing loss is on his February 2008 claim, created approximately 40 years after the Veteran's discharge from service.  

The April 2008 VA audiometric examination revealed that the Veteran had bilateral hearing loss for VA purposes.  The Veteran's decibel loss in the right ear was 35 at 500, 35 at 1000, 40 at 2000, 45 at 3000, and 60 at 4000 Hertz.  Decibel loss in the left ear was 30 at 500, 35 at 1000, 45 at 2000, 55 at 3000, and 65 at 4000 Hertz.  Speech recognition scores were 88% in the right ear and 92% in the left ear.  The examiner noted her review of the Veteran's claims file, including his in-service audiometric testing results.  She also noted the Veteran's military, occupational, and recreational noise exposure.  The Veteran's civilian occupational noise exposure was reported as the Veteran serving as a diesel mechanic from the time of his separation from service to the present.  Hearing protection was usually worn.  The examiner found that puretone thresholds at the test frequencies 500-4000 Hertz indicated a mild to moderately severe sensorineural hearing loss, bilaterally.  The examiner noted that service treatment records were silent for hearing loss, hearing threshold shift, or tinnitus.  She opined that the Veteran's current bilateral hearing loss was not the result of acoustic trauma incurred during military service.  Her opinion was based on medical literature which stated that noise-induced hearing loss occurred at the time of the exposure, not after the noise had ceased.  

The Board finds that this VA medical opinion is probative, as it was predicated upon a thorough, accurate review of the record and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

In that regard, the Board acknowledges that the precedent of Hensley v. Brown, 5 Vet. App. 155, 159 (1993), states that a medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service.  See id. (holding that the lack of audiometric data reflecting a hearing loss at separation from service does not necessarily preclude the award of service connection for hearing loss, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service).  However, in the instant case, the Veteran has not submitted any evidence linking his own hearing loss to service, aside from his own assertions of experiencing in-service acoustic trauma, a fact conceded by VA and considered by the VA examiner.  Furthermore, when declining to link the Veteran's hearing loss to service, the VA examiner cited medical literature stating that the effects of a noise-induced hearing loss occur at the time of the noise exposure, not after the noise had ceased, indicating that such a loss would be immediately perceptible on audiometric testing.

Although the Veteran noted in his February 2008 claim that his hearing loss began in 1966, there is no objective evidence in the record which supports that statement. Also, he has not expressly alleged a continuity of hearing loss symptomatology since his in-service noise exposure or since separation from active duty service.  Again, the Veteran's 1968 separation examination indicates normal hearing and he expressly reported no hearing loss or ear problems on his Report of Medical History, also dated in October 1968.  The Board finds this information, contemporaneous with active service, to be more probative than his contentions made approximately 40 years later dating his hearing loss back to 1966.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, due to the inconsistency in his statements concerning the onset of his hearing loss as well as objective evidence indicating that hearing loss did not onset during active service, the Board finds that Veteran's reports of onset of hearing loss not credible. 

The Veteran himself believes that his left hearing loss disability is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time and the Veteran's post-service exposure to occupational loud noise while working as a diesel mechanic, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As discussed above, the Board has also found the Veteran's allegations of onset of hearing loss in-service to not be credible.  As such, the Veteran is not competent or credible to address etiology in the present case. 

Additionally, as there is no indication that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3). 

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for hearing loss. Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Tinnitus

During his April 2008 VA examination, the Veteran contended that he experienced acoustic trauma in Vietnam from artillery fire, grenade explosions, and small arms fire.  He reported that he experienced sudden onset tinnitus in April 1967 while serving in Vietnam when a shell exploded three feet from his right ear and his tinnitus was described as constant.  In a February 2009 statement, he clarified that the incident in which a shell exploded by his ear was not the only combat incident in which he was involved, however, that was the one in which he became aware of the buzzing in his ears.  

Service treatment records, including September 1965 entrance Report of Medical History and audiometry, February, 1966 Report of Medical History and audiometry,  an October 1968 separation Report of Medical History and audiometry are negative for complaints of tinnitus.  

The Veteran's DD Form-214 reflects service in Vietnam and his military occupational specialty (MOS) was motor light weapons infantryman.  A correction to his DD From-214 reflects that he was awarded the Combat Infantryman Badge.  His exposure to substantial noise trauma in service is not in dispute.  38 U.S.C.A. § 1154 (a).

The April 2008 VA audiometric examination revealed that the Veteran had current complaints of tinnitus.  The examiner noted the Veteran's military, occupational, and recreational noise exposure.  The examiner noted that service treatment records were silent for tinnitus.  She reported that the medical literature stated that noise-induced tinnitus occurred at the time of the exposure, not after the noise had ceased.  She opined that the Veteran's current tinnitus was not the result of acoustic trauma incurred during military service.  

In regards to the Veteran's assertions that his tinnitus began in 1966/1967, although the service treatment records are negative for any complaints, treatment, or findings regarding tinnitus, the Board finds that he objective evidence in the record does not contradict the Veteran's assertions.  Furthermore, the Veteran did not expressly deny having tinnitus in service or at the time of separation in October 1968.  Also, the Veteran has indicated a continuity of tinnitus symptomatology since his in-service noise exposure.  He reported noise exposure from and exploding shell in 1967 in which made him aware of the buzzing in his ears, he reported tinnitus as constant, and he had current complaints of buzzing tinnitus.  See February 2008 claim, April 2008 VA examination, and February 2009 statement.  

As the Veteran is competent to discuss observed physical symptoms, such as ringing in the ears, the Board finds the Veteran's statements credible and probative. See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing in the ears is capable of lay observation"). Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition, unlike hearing loss that is ascertained by clinical testing.  Therefore, in accordance with the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the Board concludes that the lay testimony of the Veteran concerning continuous symptoms since service is both credible and probative, despite the lack of contemporaneous documentation in service. 

The Board acknowledges, as noted above, there is an absence of complaints of tinnitus until approximately 40 years after the Veteran left military service.  Further, the only medical opinion of record specifically rejects any link between the Veteran's current tinnitus and his military service.  The Board notes, however, as the April 2008 VA examiner's negative opinion was based on the absence of documentation in the record (and that the medical literature stated that noise-induced tinnitus occurred at the time of exposure) the opinion is inadequate as it did not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Peake, 21 Vet. App. 23 (2007). 

Although the Board remains concerned about the approximately 4 decade delay between service and reporting tinnitus, acoustic trauma during service is presumed and, based on the evidence of record, the Board concludes that the evidence is at least in relative equipoise as to whether his current tinnitus had its onset in service, and is directly related to noise exposure therein.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for tinnitus. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 


REMAND

In February 2010, the Veteran requested to open his claim for an increased rating of service-connected PTSD.  He indicated that he was in treatment and his symptoms were getting worse.  A May 2010 rating decision continued to rate the Veteran's PTSD as 50 percent disabling.  In June 2010, the appellant filed a notice of disagreement with the May 2010 rating decision that continued to rate PTSD as 50 percent disabling.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement to a rating in excess of PTSD decided in the May 2010 rating decision. The issue should be certified to the Board only if a timely substantive appeal is received. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


